Title: Editorial Note: Jefferson, Freneau, and the Founding of the National Gazette
From: 
To: 


    Jefferson, Freneau, and the Founding of the National GazetteEditorial Note
    The Editor of the “National Gazette” receives a salary from government.
Quere—whether this salary is paid him for translations: or for publications, the design of which is to vilify those to whom the voice of the people has committed the administration of our public affairs—to oppose the measures of government, and by false insinuations, to disturb the public peace?
In common life it is thought ungrateful for a man to bite the hand that puts bread into his mouth; but if the man is hired to do it, the case is altered.

—T.L. in Gazette of the United States, 25 July 1792.
The author of this blunt question about the dual role of Philip Freneau, editor of the National Gazette and clerk for foreign languages in the Department of State, was the Secretary of the Treasury. With this thrust at the editor as a tool of the Secretary of State, Hamilton brought into the open convictions he and his friends had shared for some time. Two months earlier he had unburdened himself to Edward Carrington in a long letter expressing his serious alarm at the political situation in a critical election year. He believed Madison  and Jefferson were at the head of a hostile faction, being “actuated by views … subversive of the principles of good government and dangerous to the union, peace and happiness of the Country.” He was convinced that Jefferson was a man of profound ambition and violent passions who aimed “with ardent desire at the Presidential Chair.” To accomplish this ambition, he felt certain, the Secretary of State had patronized Freneau in order to establish a newspaper at the seat of government for the purpose of subverting the measures of the Secretary of the Treasury and pursuing a course “generally unfriendly to the Government.” Hamilton was certain that Madison had conducted the negotiations with Freneau, thus being equally responsible for the establishment of the paper and the ill consequences that might be imputed to it. The query put by T.L. in the Gazette of the United States was phrased more cautiously than the charges in this private and confidential letter, but the insinuation was clear enough to precipitate an acrimonious exchange which intensified partisan feelings, brought embarrassment to the Secretary of State, and infuriated the editor of the National Gazette.
Three days after T.L. posed his question Freneau declared it to be “beneath reply”—and then proceeded to compare his free and impartial newspaper with that of “a vile sycophant, who obtaining the emoluments from government, far more lucrative than the salary alluded to … finds his interest in attempting to poison the minds of the people by propagating and disseminating principles and sentiments utterly subversive of the true republican interests of this country, and flattering and recommending every and any measure of government, however pernicious its tendency might be, to the great body of the people.” Freneau acknowledged that he received “a small stipend for services rendered as French translator to the department of state” but declared that, as editor of a free newspaper, he admitted “into his publication impartial strictures on the proceedings of government.” This gave Hamilton an opening which he promptly seized. In a second T.L. squib he quoted Freneau as saying he was paid “for service rendered as French Translator to the Department of State, and, as Editor of a free newspaper.” With this distortion of the meaning, Hamilton, aiming at his real target, asked to be informed “what inducement our rulers can have to hire a man to abuse them.” He hinted that the mystery might be solved when the Treasury reports were published. Within the week, writing as An American, he accused Jefferson of having introduced something new in the history of American politics by creating, as a public official, a newpaper whose editor was in effect pensioned by the government. Freneau, he declared, “is the faithful and devoted servant of the head of a party, from whose hand he receives the boon. The whole complexion of his paper is an exact copy of the politics of his employer foreign and domestic, and exhibits a decisive internal  evidence of the influence of that patronage under which he acts.” Then followed the most penetrating thrust of all, carefully framed as questions:
Is it possible that Mr. Jefferson, the head of a principal department of the Government can be the Patron of a Paper, the evident object of which is to decry the Government and its measures? If he disapproves of the Government itself and thinks it deserving of opposition, could he reconcile to his own personal dignity and the principles of probity to hold an office under it and employ the means of official influence in that opposition? If he disapproves of the leading measures … could he reconcile it with the principles of delicacy and propriety to continue to hold a place in that administration, and at the same time to be instrumental in vilifying measures which have been adopted by majorities of both branches of the Legislature and sanctionned by the Chief Magistrate of the Union?
With this essay, Hamilton laid before the public the sense of alarm he had expressed to Carrington two months earlier, even at times employing the same phraseology. The ethical question thus raised would remain.
The first response to the probing question came two days later when Freneau issued an affidavit, swearing under oath that he had never opened any negotiation with the Secretary of State for the establishment of the National Gazette; that his coming to Philadelphia as its publisher “was at no time urged, advised, or influenced” by that officer; that this was his own voluntary act and neither he nor his paper “was ever … directed, controuled, or attempted to be influenced in any manner, either by the Secretary of State, or any of his friends”; that there was never “a line … directly or indirectly, written, dictated, or composed for it by that officer”; and that he as editor had “consulted his own judgement alone in the conducting of it—free—unfettered—and uninfluenced.” The affidavit was published in Fenno’s Gazette of the United States, together with a comment by Freneau on the charges made against him in which he left it to the public to decide whether “the whole is not a lie.”
This was such a vulnerable defense as to give Hamilton, again thinly disguised as An American, the opportunity to extend his indictment to Madison. Examining the sworn testimony with a skillful lawyer’s reasoning, he readily conceded that, in a literal sense, it might be true Freneau had not himself opened negotiations with the Secretary of State. This, however, was immaterial. Incontestable proof, he warned, might be brought forward to show that the negotiation for an appointment and for the creation of an opposition newspaper was “carried on by a very powerful, influential and confidential friend and associate of that Gentleman.” He thought it shocking that Freneau should have made a sworn statement he could not possibly have verified—that Jefferson had never directly or indirectly written, dictated, or composed a single line for the National Gazette—and declared that such testimony would have been invalidated in a court of justice even if it had come from a disinterested witness. Again he raised the moral problem: “It is impossible for a correct mind not to  pronounce, that, in the abstract, a connection like that which is acknowledged to subsist between … the Editor of a News Paper and the head of a department of the Government, is indelicate and unfit … . A connection of that sort in a free country, is a pernicious precedent, inconsistent with those pretensions to extraordinary republican purity, of which so suspicious a parade is upon every occasion exhibited.” Then, dismissing Freneau, Hamilton conceded that his strictures were directed toward a character of greater importance:
They aim at explaining a public Officer, who has too little scrupled to embarras and disparage the government, of which he is a member, and who has been the prompter open or secret of unwarrantable aspersions on men, who as long as actions not merely professions shall be the true test of patriotism and integrity need never decline a comparison with him of their titles to public esteem.
In accusing Jefferson of unscrupulous official conduct as the hidden sponsor of the National Gazette, Hamilton described a relationship which was applicable in substance if not in form to his own patronage of Fenno’s Gazette of the United States. This was what Freneau had had in mind when he publicly denounced Fenno as a vile sycophant. Jefferson made the same point in a private letter to the President, though he stopped short of naming Hamilton as Fenno’s patron:
[Freneau] and Fenno are rivals for the public favor. The one courts them by flattery, the other by censure: and I believe it will be admitted that the one has been as servile, as the other severe. But is not the dignity, and even decency of government committed, when one of it’s principal ministers enlists himself as an anonymous writer or paragraphist for either the one or the other of them?
In the same letter Jefferson professed to be not at all concerned with the merits of the National Gazette. This scarcely accorded either with his active role in patronizing Freneau or with his repeated expressions to others of the need for “a whig vehicle of intelligence” that would be national in scope. But his overriding concern was to make it clear to the President that his known opposition to Hamiltonian measures had been seized upon by his colleague to accuse him, in terms of scurrility and personal abuse, of harboring views subversive of principles of good government and dangerous to the Union. This was the first time that the head of one department had made a direct public attack on another. The profound cleavage in the Cabinet was now suddenly and sensationally made public knowledge.
Washington, Jefferson, and Madison were all in Virginia when Hamilton thus brought on the confrontation. Like other informed readers of Fenno’s paper, none of them needed to be told the identity of T.L. and An American. Madison called the writings an extraordinary calumny founded upon a gross perversion of facts, and declared that “the quarter, the object, and the motives   … speak for themselves.” Washington, deeply disturbed over the dissensions within the Cabinet and the depths to which the newspaper controversy had sunk, called upon all of the principal officers of government to supplant wounding suspicious and irritable charges with “liberal allowances, mutual forbearances, and temporising yieldings on all sides.” In response to this appeal Hamilton admitted that he had “had some instrumentality … in the retaliations … upon certain public characters,” but candidly declared himself to be in such a situation as not to be able “to recede for the present.” Jefferson in his reply placed responsibility for the attack on himself squarely upon Hamilton: “neither the style, matter, nor venom of the pieces alluded to,” he wrote, “can leave a doubt of their author.” He readily admitted that he had furnished Freneau with copies of the Gazette de Leide in order to provide the President and the public “juster views of the affairs of Europe than could be obtained from any other public source.” Then, in terms comparable to Freneau’s sworn disclaimer, he declared:

But as to any other direction or indication of my wish how his press should be conducted, what sort of intelligence he should give, what essays encourage, I can protest in the presence of heaven, that I never did by myself, or any other, directly or indirectly, say a syllable, nor attempt any kind of influence. I can further protest, in the same awful presence, that I never did by myself or any other, directly or indirectly, write, dictate or procure any one sentence or sentiment to be inserted in his, or any other gazette, to which my name was not affixed, or that of my office.
Hamilton’s comment on Freneau’s sworn testimony implied that the editor had perjured himself, and contemporary polemicists thought Jefferson’s role in the founding of the National Gazette“a perfect example of his lies and intrigue.” Timothy Dwight in 1793 described Freneau as “a mere incendiary, or rather as a despicable tool of bigger incendiaries, and his paper as a public nuisance.” But in the extensive body of literature on the subject such assessments have generally been rejected as born of political prejudice. Subsequent commentators, accepting with varying degrees of qualification the not unbiased judgment of Madison that “in the whole catalogue of American printers, not one could rival Freneau in character, talent, and principles,” have ranked him as the most gifted journalist of the day, his journal as the best and most influential republican newspaper, and his character, independence, and patriotism as impeccable.
Such generally favorable estimates of Freneau and his relation with Jefferson may have been influenced in part by Hamilton’s tactics. In the spring of 1792, alarmed by Freneau’s bold and continuing assault on every aspect of his fiscal program, Hamilton had responded by concealing his identity, by charging his Cabinet colleague with improper conduct as a public official, and by distorting the record concerning Jefferson’s stand on the Constitution and the debt to France. Had he confined himself to the ethical question, he would have been  less vulnerable. But to a greater extent than Hamilton could have known, Freneau’s sworn testimony concealed much and, on the central point, could not be reconciled with verifiable facts. In his own detailed explanation to the President, Jefferson acknowledged that he welcomed the establishment of the National Gazette, that he had made the Gazette de Leide accessible to Freneau just as he had done with Fenno and Bache, and that he had supported the paper by soliciting subscriptions for it. All of this was true enough, but it was by no means the whole story.
I
Political leaders of every persuasion, well aware of the critical role of the press in preparing the public mind for independence and for the transformation in government that followed, had long since perceived the advantage of supporting newspaper editors who shared or could be induced to share their views. By 1791 the political and sectional cleavages had become so obvious as to intensify the desire for such understandings between politicians and printers. The founding of the National Gazette was only the most famous example of these mutual arrangements which, however hidden and informal, helped to crystallize the formation of parties and ultimately to bring about the triumph of the opposition in 1800. Partisan aims in the narrow sense cannot be justly attributed to Madison and Jefferson in their sponsorship of Freneau. But, among all of the hundreds of gazettes in existence during the divisive years of Federalist administration, urban or rural, daily or weekly, none received such powerful political patronage as the National Gazette, the very name of which reflected Jefferson’s persistent effort to create at the seat of government a newspaper which would inform the public on all essential measures of government and would circulate throughout the Union. As its editor, Freneau was promised and was accorded advantages enjoyed by no other journalist of the time. Given this unique opportunity to espouse his own deep-rooted republican principles before the nation, his hesitancy and even vacillation in arriving at a decision suggests much about the man and his fitness for such a role at the center of political power.
In his letter to the President, Jefferson did not indicate that Madison was the one who had recommended Freneau for office. Nor did he need to do so. The President and other informed readers of the Gazette of the United States knew as well as Jefferson and Madison did whom Hamilton was referring to when he said that the negotiations for Freneau’s appointment and for the creation of an opposition journal were “carried on by a very powerful, influential, and confidential friend and associate” of the Secretary of State. This was the thrust that went to the heart of the matter. Jefferson’s sensitivity on the point is indicated in the pains he took to persuade the President that he could not recall whether he had learned of Freneau’s intention to set up a newspaper at  Philadelphia before or after the appointment was made. Madison naturally shared his concern over the charge of official impropriety and joined with Monroe in preparing a vindication of Jefferson—an effort of which the latter was well aware. Indeed, on his return to Philadelphia, Jefferson stopped at Madison’s home, received from him the third of his and Monroe’s essays defending the appointment and personally conveyed it to the printer—not to the National Gazette, where its source might have been more easily guessed, but to Dunlap’s American Daily Advertiser. The essence of the argument in defense was that Freneau’s appointment was based on merit alone and had no connection with the establishment or the conduct of the National Gazette. The authors, knowing it to be the President’s own rule, rested their case on the solitary principle governing every appointment to public office—“That the man appointed … be irreproachable in point of morality and in other respects well qualified to discharge its duties with credit to himself and advantage to his country.” In terms which only Madison could have provided, they portrayed Freneau as a man of liberal eduation, unblemished morals, and sound republicanism who had a record of service and suffering in the Revolution. What difference did it make, Jefferson’s defenders asked, whether one deserving of even higher office had already set up a press or was about to do so when given the appointment? “The conduct of the press itself,” they flatly declared, “is, in every respect, a distinct thing, and for which Mr. Jefferson can be no way accountable.” Put in other terms, this was the impression Jefferson had sought to give to the President. But the distinction is one which cannot be reconciled either with the plausibilities or with the known facts.
It was in the closing days of the First Congress that Madison recommended Freneau for an official appointment. Jefferson extended the invitation a few days later. In doing so, he told Freneau he had just been informed that it might be convenient for him to accept because the duties of translating clerk were so light as not to interfere with “any other calling.” Freneau declined the “unsollicted proposal” because, as he expressed it, he felt committed to the patrons of his proposed rural gazette in New Jersey. Madison, being well aware that the translating clerk was required to be available at the capital, would scarcely have recommended the appointment without informing Jefferson of his hope that Freneau would give up his plan and instead establish in Philadelphia “a   free paper meant for general circulation and edited by a man of genius and republican principles.” A few weeks later, on learning that Freneau might be induced to change his mind, he gave him a letter of introduction to Jefferson. He hoped Freneau would give his friends in Philadelphia “an opportunity of aiding his decision by their information and counsel.” In informing Jefferson of this he said that Freneau had been in the habit of translating the Gazette de Leide and thus was fitted for the task allotted him. Jefferson of course had no official need for a translator of the Leyden paper. His purpose, as he frankly told Washington, was to make it available to the American public, as he had tried to do through Fenno and Bache. But Freneau—proud and independent but indecisive, ambitious for literary distinction but unsure of his talent—remained uncommunicative in New Jersey for more than two months. Jefferson assumed he had changed his mind again and expressed his regret. In July Madison informed him that Freneau had abandoned his “Philada. project.” Jefferson, revealing both his awareness of the plan and the extent of the patronage he was prepared to offer in addition to the clerkship, said that he would have given Freneau the printing of the laws, the publication of proclamations and public notices of the department, and “the perusal of all … letters of foreign intelligence and all foreign newspapers.” He considerably understated the case when he said that these privileges, when “added to his salary would have been a considerable aid.”
The extensive patronage Jefferson was prepared to offer provided Madison with further arguments. With Henry Lee, he interviewed Freneau twice in New York. Late in July the reluctant editor promised to meet their wishes if financial arrangements could be worked out. This was done when Francis Childs and John Swaine agreed to finance the printing of the paper, admitting Freneau to an equal share of the profits, exempting him from any liability for losses, and permitting him full control as editor. In informing Jefferson of this development, Freneau alluded to the hint about establishing the paper that Jefferson and Madison had given him when they met in New York. Years  later, in an attempt to defend Jefferson against Hamilton’s charges, he said that when he called on the Secretary of State in Philadelphia he was told the clerkship was still vacant. He then added that in this conversation
… not a single word passed on either side on the subject of the National Gazette, in the establishment of which I was influenced by no one, but undertook it from the powerful necessity of such a paper at the seat of government, to expose in some degree… the approaches of royalty, and to hold up to America the baseness and duplicity of certain influential characters, in their desertion of almost every principle of the revolution of 1776.
In fact, Freneau not only discussed his plans for the paper with Jefferson but sought—and unquestionably received—his advice about its prospectus. Ten days after that conversation, Freneau was appointed clerk for foreign languages in the Department of State. His salary began immediately, but by his own admission, he left for New Jersey at once and did not return until late October. Jefferson’s gratification at the outcome—to say nothing of his attitude toward the more important object in view—was made clear in the promise he gave to David Humphreys shortly after Freneau’s visit and two months before the paper came into existence. He assured the minister to Portugal that he would soon send him another newspaper “written in a contrary spirit to that of Fenno.” These two, he added, would reveal “both sides of our politics.”
In his effort to prove that Jefferson was “the Institutor and Patron of the National Gazette … an incendiary and pernicious publication,” Hamilton did not fail to point out that others possessing linguistic competence could have been found and thus all suspicion of official impropriety avoided. This was a  telling point. Hamilton undoubtedly knew that John Meyer, a clerk in his own department, had offered his services to the Secretary of State as “translator of the French, German, and Low dutch Languages.” This was exactly a year before the post was given to Freneau, who was not too facile in the one language he was able to translate. Meyer had not been appointed. During all of this time, with many others available in the capital who were skilled in languages, the clerkship had remained vacant. This was due less to any desire to await the outcome of Freneau’s unpredictable changes of mind than it was to the lack of urgent need for a translator. Jefferson himself was largely responsible for this because of his insistence upon close control of all diplomatic correspondence, which he permitted his clerks to see only after it had passed under his own scrutiny. Almost all of the communications in foreign languages were in French and Spanish, both of which he handled with competence. In general, only those letters and documents were translated which he deemed important enough to bring to the attention of the President or which had to be submitted to Congress. Such translations were usually done by himself or, occasionally, by his chief clerk. During Freneau’s incumbency as translating clerk, the most important, the most sensitive, and the most numerous diplomatic exchanges in languages other than English involved American relations with France and Spain. Yet no evidence has been found to indicate that Freneau was ever required—or permitted—to translate any of the communications received by the Secretary of State from the French ministers, Ternant and Genet, or from the Spanish representatives, Viar and Jaudenes. Occasionally Jefferson even went so far as to have his chief clerk translate extracts of communications intended for publication, thus placing upon that overburdened officer a task for which Freneau was simultaneously compensated as clerk and benefited as editor.

Even though the duties of the translating clerk were thus reduced to a minimum, Freneau in his reply to Hamilton referred to his annual compensation of $250 as a “small stipend.” His later description of his duties and his being required to pay for translating other languages is more fanciful than factual. He claimed that
… there were sent from the several departments of government so many foreign papers and letters, directed to official characters in this country, from Russia, Holland, Prussia, Germany, and elsewhere; the translations of which I was obliged to procure at an exorbitant rate of charge; the place was beginning to be rather a loss than a matter of emolument.
Freneau even gave as one of his reasons for resigning the clerkship his fear that he might be required to translate Chinese, Turkish, or Arabic. The fact is that, considering the extremely light duties placed upon him because Jefferson himself assumed most of them, his compensation was anything but trivial. At the time of his appointment it was half that of the other clerks, who by contrast presented “one continued scene of drudgery in copying papers and close attendance from morning till night.” If Freneau was required to have any documents other than French translated, which is doubtful, the cost to himself could only have been an extremely small fraction of his salary. Yet his own grossly exaggerated and inaccurate statements about his duties, his compensation, and the costs which he had to bear have never been challenged.
The unavoidable conclusion is that the offer of official patronage and the founding of the National Gazette, despite disclaimers by Jefferson, Madison, and Freneau, were unquestionably interconnected. It is not likely that the appointment to the clerkship tipped the scales with so independent a person  as Freneau, sensitive as he always was to the suspicion of being influenced in his actions by another. The arrangement with Childs and Swaine which freed him of financial responsibility was probably the most decisive factor. But this is irrelevant to the question of improper conduct raised by Hamilton. In seeking—and unquestionably receiving—Jefferson’s prior counsel on the planning of the newspaper, Freneau contradicted his sworn testimony that the Secretary of State had at no time “urged, advised, or influenced” his coming to Philadelphia as editor. By the same token, the impression Jefferson sought to give the President—and his defenders to convince the public—that the appointment and the founding of the paper were unrelated is not persuasive. Considering the nominal duties given to the translating clerk and the highly disproportionate compensation he received, it can scarcely be denied that Jefferson had in fact offered and Freneau had accepted what can only be described as a political sinecure.
II
Soon after Freneau made known his plans and accepted the clerkship, Childs and Swaine announced that “The National Gazette, a periodical Miscellany of News, Politics, History, and Polite Literature” under Freneau’s editorship would soon begin publication, provided a sufficient number of subscriptions could be procured. Even before the announcement was made the paper’s  political patrons had begun a vigorous and sustained effort to procure subscriptions. Madison appears to have been the first to act. Besides soliciting subscribers himself, he wrote letters to prominent Virginians introducing Francis Childs, who made a journey southward for the purpose. Jefferson frankly admitted to Washington that this was one form of assistance he had rendered. During the month he spent at Monticello before the first issue of the National Gazette came from the press, he urged his Albemarle friends to subscribe. He also entered seven subscriptions for use by the Department of State to counterbalance Fenno’s Gazette of the United States, which he had been sending to American representatives abroad. Daniel Carroll made solicitations in Maryland and Henry Lee in Virginia. Aaron Burr lent his patronage in New York. With such leading political figures bringing powerful influence to bear, it is not surprising that Freneau could announce after six months that subscriptions had “succeeded beyond the Editor’s most sanguine expectations.” The distribution of the paper, however, was less national in scope than its sponsors had hoped. Most of the subscribers were in the South and West. It was more than a year after the National Gazette began publication that Jefferson could say that it was “getting into Massachusets under the patronage of Hancock and Sam Adams.”
Subscriptions were essential, but everything depended upon the contents of the paper. Here, too, Freneau enjoyed an advantage over all other editors. The official documents, essays, and correspondence that his sponsors contributed or procured for the National Gazette held out the promise that its character would be such as to sustain their high hopes for its important mission. “I need not write you news,” Jefferson remarked to a friend in the spring of 1792, “as you recieve Freneau’s paper.” Then, in one of many instances showing how well informed he was about the operation of the paper, he added: “In his next after this date will be an interesting report of a committee of Congress on the causes of the failure of the last campaign.” To another, speaking as an informed reader of many journals, he said that Freneau’s was the best he “ever saw published in America.”
Official documents alone, domestic and foreign, made the National Gazette an important and in some respects an unrivalled vehicle of intelligence in its initial stage. Most of the space in five issues was given over to Hamilton’s report on manufactures. His reports on the public debt and on the execution  of the excise law were also published. Jefferson’s reports on public lands, on the census, and on the ratification of the first ten amendments to the Constitution were given in full. Such documents were of course available to all newspapers as public records. But others could only have been furnished from the files of the Department of State. Freneau himself often gave hints of this, as when he printed the laws passed in the Northwest Territory and proudly announced: “Authentic. (Never before printed). … Made out from the Original Records in the Office of the Secretary for the said Territory.” Freneau similarly informed his readers of the authenticity of the full text of the Constitution of Kentucky, which had been made available to him by Madison and Jefferson. In foreign affairs, especially those of France, Freneau also enjoyed particular advantages. Jefferson, perhaps because of his negotiations with Hammond and Ternant, made available copies of his letter to the National Assembly and its decree calling for the negotiation of a treaty of commerce with the United States. From the proceedings of the National Assembly and other official documents transmitted by William Short or published in French newspapers, Freneau was able to publish other materials in which Jefferson had a particular interest, such as the French law on patents, to which the National Gazette devoted much space. Documents pertaining to the slave insurrections in Santo Domingo also were given extensive coverage, including the petition of its legislature for arms and supplies and the similar appeals to the National Assembly.
In the early stage of the paper, Freneau was privileged to fill its pages with essays from his influential backers. Madison’s alone lifted the discussion of important public topics to the level of his contributions to the Federalist papers. Jefferson thought his essay on population and emigration so important that, immediately on its appearance, he urged William Short to have it translated and published in the Paris newspapers. In other essays Madison argued that  public opinion, setting limits to all governments and being the real sovereign in every free one, required among other things “a free press, and particularly a circulation of newspapers throughout the entire body of the people”; that America had initiated the most triumphant epoch in history; that the experiment, involving as it did a complicated form of federalism, required more than an ordinary reverence for authority, throwing upon the citizens responsibility for defending liberty against power and power against licentiousness; that, while political parties were unavoidable, the great objects should be to achieve political equality and to keep one interest from being favored at the expense of another; and that the political system of the United States was that for which philosophy had been searching and humanity fighting since the most remote ages and which it was “the glory of America to have invented, and her unrivalled happiness to possess.”
These eloquent tributes to the American experiment and warnings against those tendencies which might cause it to fail breathed the spirit of republicanism which Madison and other sponsors of the National Gazette wished it to convey to the public. It is not likely that all of Madison’s contributions to the paper have been identified, but it is worth noting that of the fifteen pieces that can with certainty be attributed to him, all save one fell in the first six months of its existence. Just as Madison may be regarded as the initiator and most persuasive proponent of the undertaking, so may his cogent and eloquent defense of the American proposition be considered as having set the example of what he and Jefferson hoped the character of the paper would be—one of rational discussion, inspiring the citizenry to go beyond mere opposition to federal encroachments and, by working with those of differing opinions, to “erect over the whole one paramount empire of reason, benevolence, and brotherly affection.”
The contributions made by Jefferson to the National Gazette, despite the solemn assurance given to the President that he had never written or procured a single sentence for it, were more varied and more extensive than those of Madison. They were also of a different character. No evidence has been found to indicate that Jefferson himself wrote anything for the paper, except of course official documents, which he signed as Secretary of State and also caused to be published in Fenno’s Gazette of the United States and other newspapers. He unquestionably induced others to contribute to it, though only a few of these can be identified with any degree of certainty. He persuaded David Rittenhouse to supply weekly meteorological observations, which he did faithfully for most of the paper’s existence. It is plausible to assume that Jefferson’s views of the inadequacy of the patent system prompted him to give a hint to his friend Joseph Barnes on that subject. Barnes, who thought the protection provided by the 1790 law worse than none, urged adoption of the French system and  supplied Freneau with copies of the pertinent statute and regulations, which he published in full.
It is also virtually certain that Jefferson encouraged his friend George Logan, a prolific essayist on agricultural and political subjects, to lend his facile pen to the National Gazette. He regarded Logan as the best experimental farmer in Pennsylvania, both in theory and practice, and sought his advice on the rotation of crops and other matters. He was a frequent visitor at Stenton, enjoyed conversing with Logan’s charming wife, Deborah—as did she with him—and undoubtedly found Logan’s reports of his experiments a welcome relief from official chores. As a reader of Oswald’s Independent Gazeteer, Jefferson knew that Logan was the author of several essays under the pseudonym A Farmer. In 1791 these were gathered and published as Letters addressed to the yeomanry of the United States and he obtained a copy, perhaps as a gift from Logan himself. He did not fully share Logan’s somewhat doctrinaire and at times dogmatic opinions in political economy, derived in large part from the Physiocrats. But he was wholly in accord with the master of Stenton in thinking that the foundation of the republic was the independent yeoman, cultivating his own land and trying to improve both it and himself through honest toil, improved methods of farming, and a vigilant attention to the measures of government. He also recognized in Logan one of the earliest opponents of the Hamiltonian system.
Freneau himself seems to have provided the opening for this vigorous spokesman for the opposition to be added to the influential contributors to his paper. Late in January, three months after the National Gazette was established, he published an inquiry from a gentleman in Virginia about the plan of organization of the Philadelphia Society for Promoting Agriculture and about any agricultural discoveries that had resulted. The next day he sent the same query to Jefferson. Up to that time Logan had apparently contributed nothing to Freneau’s paper, since Eleazer Oswald had made his stoutly republican Independent Gazetteer freely available to him. Whether, on receiving Freneau’s inquiry, Jefferson prompted Logan to make the response cannot be determined, but it is scarcely conceivable that he would have failed to encourage his friend to do so. In any event Logan seized the opportunity with his usual vigor and enthusiasm. He did not submit the plan of the Philadelphia Society for Promoting  Agriculture, since that organization—of which he was a charter member—was made up largely of merchants and professional men. Instead, writing as A Farmer, he sent to Freneau a copy of the constitution of the Pennsylvania Society for the Promotion of Agriculture and Domestic Manufactures, an organization restricted to actual farmers. With this initial step, A Farmer enthusiastically embarked upon a new series of “Letters to the Yeomanry” in which he envisioned a national network of societies for promoting improvements in agriculture, communicating the results of their investigations, and opposing measures so highly injurious to the farmer as the funding system, the bank, the excise, and manufactories aided by government such as Hamilton had proposed. He thought these societies should operate much as the committees of safety did at the time of the Revolution. Their members, he pointed out in the first letter, should be few in number, active, and endeavor “to stimulate each other to support their rights as men.” The letters of A Farmer, some of them reprinted by request from Oswald’s Independent Gazetteer, were directed in part to such agricultural topics as rotation of crops, beekeeping, the cultivation of flax, and reports of farming experiments, but most of them voiced the political opposition of the agricultural interest. Within a few weeks A Farmer boldly attacked Hamilton and his friends for inducing the New Jersey legislature to enact the law creating the Society for Establishing Useful Manufactures, which he described as “one of the most unjust and arbitrary laws … that ever disgraced the government of a free people” because of monopolistic and unconstitutional grants of special privileges to a few wealthy men. Freneau thought so highly of these letters that he later reprinted some parts of them when they appeared in pamphlet form. Jefferson could scarcely have agreed with some of Logan’s arguments—his opposition to canals, for example—but he and A Farmer stood together in opposing the general tendency of the Hamiltonian system.
This final series of “Letters to the Yeomanry” appeared in the National Gazette in the winter and spring of 1793, resulting in another pamphlet which Logan’s most perceptive biographer has appraised as his “most eloquent and cogently argued tract.” In lending his pen to Freneau’s paper, Logan had written more for it than any other, with the possible exception of the editor himself. But while Freneau’s writings were largely colored with satire and personal invective, A Farmer based his arguments on fundamental principles, thereby proving  himself a far more formidable propagandist for the opposition. By the same measure, Logan’s attack on the Society for Establishing Useful Manufactures, which created a vigorous newspaper controversy in the summer of 1792, must have been one of the chief reasons for Hamilton’s retaliatory charges against Jefferson as the patron of the National Gazette.
III
The extent to which Jefferson made available to Freneau domestic and foreign intelligence in the form of newspapers, official documents, consular dispatches, private letters, pamphlets, and other records cannot be completely or accurately measured. But precisely identifiable examples of Freneau’s use of materials from departmental records and from Jefferson’s own personal files exist in sufficient number to demonstrate beyond question that the editor of the National Gazette enjoyed special privileges not accorded any other journalist. The sheer mass of material from which selections were made available for publication undoubtedly exceeded in quantity alone the total contributions by Madison, Logan, and the writings of such prolific spokesmen for the opposition as Brutus, Sidney, Timon, and Franklin. With a few exceptions, these materials also differed from theirs in consisting chiefly of political intelligence and reports of events at home and abroad rather than being discussions of principles and policies of government. Even so, the selections made from the mass reflected Jefferson’s view of political issues, as he had made clear to Washington in informing him of his long effort to have the Gazette de Leide give a more balanced representation of the momentous happenings in Europe than the American press received by way of the British newspapers.
The Leyden paper was only one of many received by the Department of State that Freneau had the privilege of using. Like other journalists, he of course could and did exchange the National Gazette with other newspapers free of postage. This was an extremely important means by which editors could obtain news and gauge public opinion in all sections of the country. But for Freneau the need to bear the expense of exchanging his paper for others was greatly diminished by the large number of journals accessible to him in the department of which he was a clerk. American papers alone amounted in Jefferson’s estimate to about twenty. But exchanges free of postage did not extend to foreign journals, and the number of these received by the Department of State was even greater, putting Freneau in an enviable position with respect to his competitors. Newspapers of all sorts from Paris, London, Amsterdam, Leyden, Rotterdam, Brussels, Lisbon, and Madrid, as well as from Canada and the West Indies, were transmitted to the Department of State by Short, Humphreys, Pinckney, Morris, members of the consular establishment, and private individuals. It is not possible, and indeed not necessary, to make a comparative analysis of this rich resource and the use Freneau made of it. But  it is clear that he was able to present in compact form a variety and extent of European news and opinion that his rivals could not match. It is equally clear that his selections reflected his own deep antipathy to the British people and their government, his uncritical acceptance of all propaganda favorable to the progresss of the revolution in France, his hatred of monarchy and all its manifestations, and his devotion to the principles of the American Revolution as he understood them. One example is illustrative. A few days before the first issue of the National Gazette appeared, Jefferson received from William Short a number of French journals to show to what extremes their editors went in appealing to popular prejudices. “At any other period,” Short declared, “such publications would be disgusting and unworthy of being read.” In the second issue of his paper Freneau quoted one of these journals, L’Argus Patriote, and referred to it as “a French paper of estimation.” A few days later he printed an extract from it asserting that liberty of the press was dead in England, its carcass gnawed upon by worms, but it had been revived in France, the freest nation in all the universe, whose constitution had been brought to perfection.
Edmund Randolph, writing as Aristides in vindication of Jefferson, declared categorically that the Secretary of State had refused in any instance to mark a single paragraph in the foreign journals for publication in the National Gazette. Hamilton, as Catullus, regarded the assertion as an act of deception. Even if such refusals had occurred, he asked, what other printer would make such applications to the head of any other department of government? In any case, Aristides’ declaration he took as proof of the connection between Freneau’s paper and the Secretary of State. In a literal sense, Jefferson may not have marked the Gazette de Leide and other European journals to call Freneau’s attention to particular items. In the absence of the files of these papers, the question cannot be answered one way or the other. But in respect to other departmental and private documents that were made available to the National Gazette, there can be no doubt that Jefferson selected letters and documents he thought worthy of publication, made extracts from them when necessary, wrote captions for them, and on occasion indicated when the names of the authors should be given or withheld.
When Jefferson told Madison that he had been prepared to give Freneau “the perusal of all … letters of foreign intelligence,” he wrote under the impression that the plan to establish the National Gazette had been given up. He could not have intended then or ever to give the editor free access to the whole range of departmental files. Even Henry Remsen, Jr., the highly trusted chief clerk, was permitted to handle diplomatic correspondence only after Jefferson himself had screened it for such confidential documents as he thought should be kept in his own locked chest or shown perhaps only to the President. The selections he made for publication included much important information for the public, especially that relating to political affairs in Europe and the West Indies and to American commerce. Not all concerned politics, for he also  contributed such items as a reported discovery about the Nantucket shoals and an announcement of the investigation of the Hessian fly by the committee of the American Philosophical Society of which he was chairman. Some communications, such as those from consuls urging that manifests of American vessels and proof of citizenship of seamen be properly authenticated and that merchants be warned of the prohibition against shipping tobacco to Guernsey and Jersey, were published at the suggestion of the authors and over their names. These, of course, were made available to all newspapers when copies were sent by Jefferson both to Fenno’s Gazette of the United States and Freneau’s National Gazette. There were also essays discussing subjects having direct bearing on matters under discussion in Congress.
One of the first of such essays that Jefferson sent to Freneau was Paine’s “Thoughts on the Establishment of a Mint.” He had decided to have the essay published even before he knew that the National Gazette would be established. But when the fact became known, he delayed publishing it until he could let Freneau have it, after deleting passages containing facts relative to particular persons. Jefferson’s views on the creation of a mint were in general in agreement with those of Hamilton, but they differed on the controversial issue of copper coinage and even more so on the question of making the standard of the money unit the same as that for weights and measures. The timing of publication of Paine’s essay—when Congress was about to take up the President’s recommendations for establishing a mint and creating a system of weights and measures and when Jefferson himself was seeking through Monroe and Madison to have Congress link the weight of the dollar to the universal standard he had proposed—was deliberate because Jefferson thought Paine’s influence might defeat the contrary plan then under consideration.
Another well-timed contribution Jefferson made to the National Gazette at the beginning may have been calculated to show, among other things, that the paper would be receptive to writings on measures of which he was known to  disapprove. Early in August, two days before learning of Freneau’s decision, he received a brief communication covering a long essay by one Gabriel Henno, a native of Flanders then residing in Connecticut. At first glance the 63-page manuscript would have seemed more appropriate for Fenno’s Gazette of the United States because of its ardent advocacy of governmental encouragement of infant manufactures. But it also argued for measures which Hamilton would never have approved and which, at this juncture, Jefferson wished to have enacted into law. Perhaps it was because Henno’s essay seemed to be politically impartial that Jefferson decided to hold it for use by the National Gazette. He later explained to the author that his “observations on manufactures” were thought entirely suited for publication but that he had not been able for some months to have this done. This was obviously a circumlocution. The opening of Congress, Hamilton’s expected report on manufactures, that of Jefferson on commerce, the arrival of the new minister from Great Britain, and the nature of the policies advocated by Henno must have influenced his choice of means and timing of publication.
Henno’s essay was entitled “Memoire to the administrators. … Recherche politique des moiens D’ameliorer le commerce Des etats” and was published in four early issues of the National Gazette. The translation was presumably that of Freneau, who eliminated a few passages which Jefferson described as insubstantial “embellishments,” gave added emphasis to some points, and in other ways took liberties with the text. One example of this, important only as changing the emphasis from the general to the particular, occurs in the title, which the translator rendered as “A political enquiry into the best means of improving the Commerce of the American States.” Freneau also described the essay as a “Letter addressed to the Government of the United States,” translated for the National Gazette “from the original French manuscript of the Author, dated New-London, May 17, 1791.” As in other instances, the omission of the author’s name was very likely done at Jefferson’s request. It is also improbable that Freneau would have described the essay as addressed “to the Government of the United States” if Jefferson had not desired it, since this was almost the equivalent of announcing that it had been received by the Secretary of State and transmitted by him for publication. Hamilton would certainly have known that it could not have been released by himself or the Secretary of War, least of all by the President. No written evidence of its being communicated to the press or of any instructions regarding the manner of publication has been found. None is recorded in Jefferson’s register of correspondence. But that there was direct communication on the subject between Jefferson and Freneau is proved by the letter of the former to the author transmitting the four issues of the newspaper in which the essay appeared.
Henno’s major theme, stripped of its Gallic style and its many classical allusions, might have been written by Tench Coxe or Alexander Hamilton himself. He argued that the government should lend every encouragement to infant industries; that one means of doing this would be to encourage foreign artisans, mechanics, and ingenious persons to emigrate to America; and that  by producing manufactures to meet its essential needs, the true national interest would be served by making the new republic less dependent upon the monarchical powers of Europe. Nothing could have been further from Jefferson’s concept of national policy than this, which is essentially what Hamilton advocated in his report on manufactures—soon to be taken under consideration by Congress—and what he was trying to accomplish as the leading proponent of the Society for Establishing Useful Manufactures.
There was much in the essay, however, which Jefferson would have approved. As the home of liberty, Henno argued, America should seek its preservation by attending to the great objects of agriculture and commerce. All nations of Europe, more than at any period of history, had now fixed their attention upon trade. The most flourishing of these powers were those which encouraged the reciprocally beneficial arts and sciences and which—the very phrase was Jeffersonian—promoted the general diffusion of knowledge. Commerce, founded upon produce of the land, had back of it the inexhaustible resources of America. Again voicing an opinion Jefferson had long entertained, Henno thought the high cost of labor and the cheapness of land would make manufacturing establishments impracticable so long as these conditions obtained. So also was his contention that a constant repetition of the same function by an artisan and the use of children at low wages made it possible for England to sell the best goods at a cheaper rate than other nations.
But Alexander Hamilton surely would not have accepted the conclusion derived from this premise. Reinforced by Freneau’s emphasis as translator, Henno, seeking in ancient history the secret motives and springs of action of the British ministry, argued that Great Britain would contrive “to dishearten and ruin those who first attempt manufactures in America.” They would do this by persuading Americans of the hopelessness of establishing manufactures in competition with theirs, by driving artisans out of the United States or into other occupations, and by inundating the nation with British fabrics, thereby compelling its citizens to pay a sort of tribute to foreign merchants. Thus, with a single dash of his pen, a British minister could determine the commercial fate of the nation and render tributary and dependent a people in the bosom of liberty itself. But, Henno pointed out, America had the means to defend herself against these baneful consequences by which Great Britain founded her commercial supremacy on the ruins of her neighbors. The very language employed echoed that of Jefferson in his Report on Fisheries, with its sensational charge that the British government had “begun … mounting their navigation on the ruins of ours.” Jefferson’s use of such blunt language had aroused fears both in England and among supporters of the British interest in the United States that the result would be a retaliatory navigation act. Freneau’s added emphasis in the translation could not have been intended to lessen those fears.

Lest the point be lost, Freneau summarized Henno’s intent in a prefatory note to the second installment of the essay: “In this part of his address, the author proves from the experience of history, that government ought, by every proper means, to exert its endeavors to procure from Europe and elsewhere, persons skilled in the useful arts, in order to manufacture the raw materials produced, or capable of being produced, in this country.” This was by way of preface to Henno’s argument on the need for a united commercial policy, which he regarded as a fundamental principle for all states seeking to become prosperous and economically independent. Freneau emphasized the passage by arguing the absolute necessity—the comparable phrase was not employed by Henno—“for the United States to preserve a unity of interests among themselves; the first object of which … should be the putting it out of the power of any body of men, an individual, or a foreigner, to thwart” the national interest.
The appeal for unity, the strong criticism of British policy, the manipulated translation, and the timing of publication all suggest that Jefferson saw the advantage of publishing Henno’s essay as a prelude to his negotiations with George Hammond, the British minister to the United States who had just arrived. The possibility of a commercial treaty with Great Britain and the nature of its terms were of great concern both to Hamilton and Jefferson. Henno’s essay seemed on its face to support Hamilton’s ambitious plans for stimulating American manufactures, but it must also have appeared to Jefferson a convenient means of suggesting to Hammond that on the question of encouraging both industry and commerce, the national counsels were united. But no newspaper essay could have concealed from the British envoy the irreparable breach over policy existing within the administration. Hammond in fact had been instructed to address himself to the leader of the British interest in America and his very appointment as minister, as he well understood, resulted from the mounting influence of the Secretary of State and from the fear that the navigation bill he and Madison advocated would be adopted. If Jefferson, a political realist, did in fact make use of Henno’s essay as a last desperate effort to unify the government’s counsels, it was a strategy doomed to failure. A short while later, after Hamilton had privately given guidance to Hammond just as he had done earlier in his discussions with Beckwith, Jefferson no doubt would have realized the hopelessness of such an attempt.
On being informed that the Secretary of State had seen fit to publish his first  essay, Henno was so greatly pleased that he immediately composed another which he thought a necessary analogue. He explained that in the meantime he had begun a work entitled “Observations sur les interêts de la france dans L’archipel Américain,” but on finding that it would lead to conclusions diametrically opposed to American interests, he had abandoned that task and resumed the topic of his earlier essay. The result he immediately dispatched to Jefferson, who handed it over to the National Gazette, where it appeared in four installments. Freneau introduced the first of these as “the work of an intelligent French Gentleman residing at New-London, who has recently transmitted to us some further ideas on the same subject; a translation of which the Editor flatters himself will be equally acceptable to the generality of our readers.” The second essay was largely repetitious, lacking the pronounced thrust of the first against British commercial policy, but it reinforced both Jefferson’s interest in advocating diffusion of scientific knowledge and Hamilton’s efforts in sponsoring immigrant artisans. It also anticipated George Logan’s essay in the National Gazette in urging the formation of voluntary societies for the promotion of agriculture and home manufactures and in suggesting rules and regulations by which they might effectively advance the general good. In a comment which sounds much like one of Freneau’s interpolations and which was certainly applicable to Hamilton’s projected Society for the Establishment of Useful Manufactures, the essay pronounced it to be truth that “the success of all such establishments does not depend merely upon political association, or simple incorporation of bodies with exclusive privileges.” Henno’s plan, like Logan’s, called for the creation of voluntary societies of individuals whose primary obligation would be to engage in research and experimentation in everything pertaining to the improvement of agriculture and home industries—“scientific bodies who study the theory of things, and consider it as a part of their duty to publish to the nation and to the world, whatever can be of public service.”
Jefferson did not acknowledge this second essay, but Henno nevertheless contributed a third. Freneau, contradicting the impression he had previously given his readers, told Jefferson he found it “like the others, generally superficial, tedious, and too little of argumentative discussion.” He promised to include such items as he found interesting when nothing better offered. A fourth and final essay came from the zealous French émigré, but it, too, was dismissed. Henno’s essays had aroused no comment and had had no discernible effect that Jefferson might have hoped for at the opening of Congress. But at least their appearance in the National Gazette through Jefferson’s direct intervention  vention placed in its proper context his solemn assurance to Washington that he never did “directly or indirectly, write, dictate, or procure any one sentence or sentiment” for Freneau’s paper.
As Jefferson went through his official and personal files to sort out those to be made available to Freneau, he revealed at least in part the criteria determining his choices. For obvious reasons and with few exceptions, he omitted documents and letters whose substance repeated information to be found in the Gazette de Leide and other newspapers. But no printed sources could convey such reliable and detailed information about the slave uprisings in Santo Domingo as the eye-witness accounts Jefferson received from his friend Nathaniel Cutting. These, without exception but with some unimportant changes in phraseology, were passed on to Freneau and were published almost in full. Jefferson did instruct the editor to withhold Cutting’s name, and the letters appeared under such rubrics as “Authentic copy of a letter from a gentleman of character and information in Cape-François to his friend in this city.” A second category of materials Jefferson almost entirely withheld included the official dispatches of American ministers abroad—William Short, David Humphreys, Gouverneur Morris, and Thomas Pinckney. The only exceptions to this were three letters from Humphreys and one from Pinckney, the former being carefully extracted and confined to such subjects as the prohibition by Holland against foreigners’ importation of tea, the failure of crops, the desire of artisans to emigrate to America, and the health of the Queen of Portugal. The one extract from Pinckney’s dispatches—a postscript giving the substance of a bill in parliament providing the death penalty for all treasonable correspondence and commerce with the enemy—naturally omitted the minister’s name and his reference to a conversation with Grenville on the subject.
The primary reason for excluding almost all of the correspondence with American ministers abroad was, of course, the need to respect the confidentiality of their conversations with officials of the courts to which they were accredited. But even the ministers’ reports could have been used selectively, and Jefferson could have disguised their source as he did for most of those items he did release to Freneau. Had his purpose been to achieve narrow partisan aims or even to support particular policies, he might have made use of Joshua Johnson’s strictures on the harsh treatment of American seamen by British naval officers, his frustrating collisions with admiralty, customs, and treasury officials, and  especially his strong recommendation that the United States adopt a navigation act in retaliation against Great Britain. Jefferson did not inform anyone save the President, much less Freneau and the press, that he had received two months before the establishment of the National Gazette the substance of Lord Hawkesbury’s highly secret report to the Privy Council on trade with the United States. This important document he retained as an advantage in his negotiations with Hammond. So also, on the question of the debt to France, could he have used William Short’s private and official communications under careful concealment had his intent been to confront his Cabinet colleague on the manner in which the proceeds of the Holland loans were being employed—or not employed. Protection of the confidentiality of diplomatic communications led understandably to the exclusion of all correspondence between the Secretary of State and the French and British ministers to the United States, except of course that part made public to all newspapers by submission to Congress.
It would be a mistake, however, to assume that the need for confidentiality alone caused Jefferson to withhold from Freneau every part of the long, perceptive, and highly important dispatches of William Short. In his intimate knowledge of affairs in France, in his appraisals of leading public figures, and in his ability to anticipate the course of events, Short provided Jefferson with the most important budgets of information of any of the American representatives abroad. Gouverneur Morris, who preferred to communicate with the President because he thought information channeled through the Secretary of State would be biased, also provided much useful intelligence about the drift of affairs in France. But both Short in his modest, studious accounts and Morris in his self-confident but generally accurate appraisal of men and measures, were in substantial agreement about the extreme revolutionists and the likelihood that they would destroy the bright hopes for the French republic. The nature of their skeptical reports, added to the need for confidentiality, helps to explain why Jefferson declined to allow Freneau in any instance to make use of any part of the dispatches of these two astute observers of the European scene. But if he avoided publishing anything from their estimates of the course of events, so also did he withhold from Freneau the accounts of such idealistic and overly optimistic sympathizers with the revolutionary cause as his friends the abbs Arnoux and Chalut. Freneau, as Jefferson could not have failed to observe, had shown himself too uncritical in accepting everything favorable about the changes taking place in France and in rejecting or condemning anything to the contrary.
On the other hand, those excerpts from official and private files which Jefferson made available to Freneau concerning affairs in England scarcely gave the British government the benefit of any doubt. Late in November Jefferson wrote the following note on the address cover of a letter he had just received  from the nephew of Richard Price: “Perhaps Mr. Freneau may think the paragraph marked within to be worth a place in his paper. The names of the persons from and to whom the letter was written not to be mentioned.” The paragraph in question spoke glowingly of the spirit of reformation in England, depicted Paine as one who had contributed to it, and reported that, while Burke raved in the House of Commons, his friends had deserted him and Paine’s Rights of Man was in all hands making converts. So also did Jefferson make extensive use of two long letters from William Knox reporting that, while three fourths of the population of Ireland consisted of Catholics, they were denied the rights of citizenship, could not serve as magistrates or on grand juries, or even to vote for Protestant members of Parliament; that, in consequence, petitions had been presented to that body seeking an end to discriminatory legislation; and that if these requests were denied—as they were—there would be such a general ferment in Ireland as had not been seen for a century. The matter selected from these letters for publication is accented by the fact that Jefferson excluded that part about the flourishing American trade, the immense amount of smuggling of tobacco, and the difficulties of impressment, inadequate registration of American vessels, and so on.
By far the major portion of letters and extracts that Jefferson permitted Freneau to publish came from American consuls and vice-consuls, chiefly those in France. These selections were concerned largely but not exclusively with commercial matters. Of these the chief contributor was Joseph Fenwick, consul at Bordeaux, whose dispatches selected for publication urged that Americans should become better acquainted with manufactures and other products obtainable in France cheaper than in England; that Congress should establish arsenals in which French clothing and other supplies could be used; and that increase in this infant trade would make it easier for the United States to end its troubles with the Algerines. In general, Fenwick took an optimistic view of French politics, as when he reported that rumors of a league forming on the continent against France were nothing more than a chimera. The dispatches of Stephen Cathalan, Jr., vice-consul at Marseilles, were not so numerous as those of Fenwick, but Jefferson’s interest in fostering trade with the Mediterranean doubtless prompted him to make some of them available to Freneau.  Cathalan’s report of a ship laden with a fine cargo of brandies, soap, olive oil, anchovies, umbrellas, fans, and silks was marked by Jefferson for publication, but the name of the Baltimore consignee, Robert Gilmor & Company, was omitted. His transmission of a petition from the municipality of Marseilles to the President pointing out the scarcity of wheat and flour in that vicinity and urging that American trade be encouraged was also published. In another letter given to Freneau after the outbreak of the war, Cathalan gave assurance that the French fleet would protect American vessels coming to the Mediterranean. Jefferson always excluded Cathalan’s generally gloomy and sometimes desperate account of the state of affairs in France. The letters from Delamotte at Le Havre also urged increased trade with the United States, predicted that the national spirit stirring France could only result in improvements, and expressed the belief that the two nations understood and sympathized with each other more and more. “Your loan in Holland,” he added, “your policies, and your public securities create a sensation in Europe.” The flattering hopes for the revolutionists’ cause fell far short of the reliable reports being given by William Short, but the published extract must have seemed grateful both to Hamiltonians and to the opposition. In general, the consular dispatches from Europe gave little if any information about commerce not more readily and perhaps more accurately known to the mercantile community. Thus even before Cathalan’s urgent appeals for wheat and flour had reached Jefferson, the markets of Marseilles and other ports of southern France and Spain were already glutted because of the earlier intelligence received by American shippers. The political views expressed by Fenwick and other consuls were also frequently belied by the onrush of events. Such news events as the death of the Emperor of Morocco reported by Thomas Barclay—with both his identity and the nature of his mission concealed—did, however, provide useful facts.
In the number of items selected and in the manner of presentation, with Jefferson and his clerks at times doing the translations from French and Spanish documents which it was the duty of the clerk for foreign languages to perform, the contributions of the Secretary of State to the National Gazette stand unique among all others. Like the essays of Madison, Logan, Brutus, and Sidney, most of the pieces that Jefferson made available fell in the first year of the paper’s existence. Unlike theirs, his were not discussions of public issues from his own pen but were selected by him from private and official communications, being intended to inform and to present a more balanced and reliable account of  events. As selections, they naturally reflected his own judgment as to what was significant, and, in general, represented his own views of foreign policy. But the important fact lies not in their number or even in their carefully selected subjects but in the relationship between a member of the Cabinet and the editor of a newspaper which they exemplified. The essential fact is that Jefferson’s making available such a variety of materials through his own personal selection and under his own directions to the printer was a particular act of favoritism which the Secretary of State did not extend to any other editor and which he bestowed upon one of his clerks to assist him in his private enterprise. It was the number and the kind of special privileges accorded Freneau which set the National Gazette apart from earlier and later manifestations of Jefferson’s interest in such newspapers as those of John Fenno, Andrew Brown, Benjamin F. Bache, William Duane, and Samuel H. Smith. Undeniably, Jefferson made this extraordinary effort in collaboration with Madison because both were so deeply concerned about the tendency of Hamiltonian measures, a concern so profound as to create fears of what Jefferson regarded as the worst of all evils—disunion. But, however exalted the motive, such official bestowal of special privilege did not and could not dispose of the ethical question Hamilton had raised. The fact that Hamilton himself was far more vulnerable on questions of official propriety does not affect the validity of the point he made.
IV
Despite the most concerted and the most powerful political influence enjoyed by any journal of the time, the National Gazette failed to achieve the high goal its sponsors set for it. In its first few months, because of their varied and important contributions, it was in fact an impressive and useful journal of information and reasoned discussion. Gratifying expressions of appreciation of its character provided testimony to this, especially from the South. But the National Gazette never realized the hopes of its patrons that it would become a truly national paper of the sort they had planned. In the South and West, where most of its subscribers were located, it preached to the already converted about the evils of the funding system, the bank, the excise, and every manifestation of monarchical tendencies in the government. The Middle States were well served by a number of ably edited competitive journals which supported both the administration and the opposition points of view. In Federalist New England the National Gazette never gained a foothold, being regarded at best as a nuisance and at worst as an instrument wielded by Jefferson and his supporters to subvert the established order. It was, however, occasionally quoted by such republican papers as Thomas Adams’ The Independent Chronicle of Boston and Anthony Haswell’s Vermont Gazette in Bennington.
The largely sectional nature of Freneau’s paper was not, however, the real cause of its failure. Financial difficulties have generally been regarded as the chief reason for the termination of its brief career. These were undoubtedly real. Delivery was slow and uncertain, especially in the South, and collection of arrearages from subscribers—to whom Freneau appealed frequently and  threateningly in the last few months—was even worse. “Mark this plain observation from experience,” William Duane wrote in 1798 about the financial situation of Bache’s paper, “Newspaper debts are the worst of all others.” The crowning blow came in September 1793, when, according to Freneau, Francis Childs told him to stop publication immediately if continuance depended upon his advances, since the paper theretofore had been to him a perpetual loss. The only evidence of Childs’ withdrawal of support is Freneau’s later statement in defense of Jefferson, which was also self-serving and in some essential respects inaccurate. In his final issue Freneau announced that he was only suspending the paper, that he had recently acquired new and elegant types from Europe, and that he hoped to resume publication by the time Congress convened. If this contemporary announcement actually represented Freneau’s intention at the time, it can scarcely be reconciled with his later statement that it was Childs’ withdrawal of support which caused cessation of publication.
While financial problems undoubtedly existed even for a paper with a subscription list far beyond what Freneau claimed for the National Gazette, it is difficult to believe that this alone explains why it failed. It is significant that Childs and Swaine continued to operate the shop where it had been printed. Also, there were other Philadelphia papers which survived the financial difficulties afflicting all, among them Bache’s General Advertiser, Brown’s Federal Gazette, Dunlap’s American Daily Advertiser, and Fenno’s Gazette of the United States. These journals—even the last, which was provided with financial assistance through Hamilton and his friends—lacked the special advantages of political patronage that had been bestowed upon the National Gazette. Why, then, did it cease to exist after only two years? By then partisan lines had become more sharply drawn, political contentions were more bitter, and the need for such a national journal as Jefferson and Madison had envisaged was far greater than when Freneau was persuaded to embark upon the venture. In the summer of 1793 that need was expressed by Jefferson in an almost desperate appeal to Madison to answer efforts made by Hamilton as Pacificus to destroy the alliance with France. “For god’s sake, my dear Sir,” Jefferson wrote, “take up your pen, select the most striking heresies, and cut him to pieces in the face  of the public. There is nobody else who can and will enter the lists with him.” This earnest appeal was written only a few months before the National Gazette ceased publication. But when Madison complied with his notable Letters of Helvetius, these were published not in Freneau’s paper but in that of Fenno.
Long before this it must have become clear to Freneau’s original sponsors that a perceptible and to them distressing change had taken place in the character of the National Gazette. Hints of this had appeared at the outset, but by late summer of 1792 the alteration was clearly discernible, especially after Hamilton had accused the editor of being a hireling of the Secretary of State. Up to then the publication of important official documents, the reporting of Congressional debates, the cogent essays of Madison, the reasoned analyses of government measures by Logan, Brutus, Sidney, and others, and the carefully selected items of foreign intelligence contributed by Jefferson had made it a new and impressive vehicle for the opposition. Thereafter, with occasional important exceptions, it became more and more a narrowly polemical journal marked by satire, invective, scurrility, personal abuse, and repetitive harping upon all evidences of monarchy and aristocracy which its editor discovered in every aspect of government and society. John Adams’ argument for the necessity of titles and distinctions among men was an easy target for Freneau’s incessant barbs, but all honorifics—even the time-honored and innocuous use of “Esquire” now became absurd in a republic. The climax came with the arrival of Genet as French minister to the United States. The enthusiastic reception given him by the people in his calculated progress from Charleston to Philadelphia was echoed and magnified to an inordinate degree in the pages of the National Gazette, with Freneau himself taking a prominent part in the hero’s welcome accorded Genet in Philadelphia. Not surprisingly, such adulation had its impact upon the new minister, upon Freneau, upon the National Gazette, and—in a harmful manner quite unintended—upon the Franco-American Alliance itself. Jefferson, who had to contend in the Cabinet with Hamilton over the issue, was dismayed by Genet’s conduct. “Never, in my opinion,” he confided to Madison, “was so calamitous an appointment made as that of the present minister … Hotheaded, all imagination, no judgment, passionate, disrespectful and even indecent towards the P[resident] in his written as well as verbal communications, talking of appeals from him to Congress, from them to the people, urging the most unreasonable and groundless propositions, and in the most dictatorial style &c. &c. &c.” He predicted, accurately, that if it ever became necessary to make Genet’s communications public, they would excite universal indignation. Then, revealing his knowledge of the altered character  of the National Gazette, he added: “To complete our misfortune we have no channel of our own through which we can correct the irritating representations he has made.” A few days later Jefferson declared to Monroe that Genet’s conduct was “indefensible by the most furious Jacobin.”
But Freneau, ardent in his Jacobinism, was one of two or three journalists who supported Genet to the end. He denounced the President’s proclamation and thought the impartial position of the government amounted to desertion of a friend and ally. “The cause of France is the cause of mankind,” one typical editorial pronounced, “and neutrality is desertion.” When meetings of citizens and merchants all over the country began to adopt resolutions supporting the President’s policy, expressing friendship and gratitude to France, and calling for support of the alliance while condemning the conduct of Genet, Freneau never deviated from the course he had taken in the beginning. The changed character of the National Gazette reflected the unchanged character of its editor, who repeated endlessly the old accusations against those who differed with him on the Genet mission, who revealed his inability to analyze the issue in terms of constitutional and international law, and who became more and more isolated from the growing numbers of his countrymen who rallied in support of the administration’s policy of neutrality.
This intransigent stand is only the most conspicuous of many proofs that Freneau was never the hireling of the Secretary of State as Hamilton had charged. Endowed with an unbending pride and an invincible conviction of personal rectitude, he was extraordinarily sensitive to any intimation that he could be manipulated as a political instrument. Though he was capable of sympathetic feelings for man in general, he was closer in spirit to Rousseau and Condorcet than to such political pragmatists of the American Enlightenment as Jefferson and Madison. He was primarily a man of passion, not of reason. His capacity for hatred—exemplified in his savage indictment of the British people as the most cruel people on earth, so much so that even the birds and beasts of that island shared their depravity—carried him beyond the limit of rationality. For those who held his convictions about government and society, no praise could be sufficient. For those who believed or reasoned otherwise, no expression of contempt was too severe. So also for those who seemed to him to betray a public trust. Thus Louis XVI, who in the early days of the National Gazette was hailed as “the Patriot ‘King of the French’” later became the “perjured monarch,” his decapitation not to be regretted but hailed as the triumph of a just and sovereign people. All monarchs in his view were enemies of the human race. George III was a tyrant who ruled over a people not only servile but also stupid. When the Queen of Portugal was treated by an English doctor, Freneau denounced him as a quack and expressed the hope that he would be no more successful in treating rabies monarchica than in dealing with the disease in other animals. In the beginning, too, he declared that the President’s birthday had been observed with suitable ceremony, but the following year he denounced this occasion along with presidential soirees and levees as absurd evidences of monarchical pomp and parade.
Thus the failure of the National Gazette, as indicated also by the brief association of Freneau with Bailey’s Freeman’s Journal, Childs and Swaine’s Daily  Advertiser, and, later, his own short-lived Jersey Chronicle and The Time-Piece, lay primarily within himself. The chief weapons with which he consistently and ardently championed republican principles throughout life, both in prose and verse, were instinctual and emotional, expressed in satire, ridicule, scurrility, vituperation, and even on occasion scatological abuse. He was possessed of natural talents for light verse and, in his way, was an undaunted defender of republican principles. But always, in the end, his efforts in journalism failed because his vituperative personal assaults on those who differed with him alienated those of his audience who preferred reasoned discussion of public issues. To his corrosive style Freneau also brought an innate aversion to the demanding tasks of journalism. In a revealing statement in one of the last issues of the National Gazette, he expressed the opinion that newspapers, the most useful of all publications, were also the most difficult to conduct. Lawyers, divines, physicians, and other professionals, having only one subject to approach, could easily win fame and recognition from posterity. By contrast, he pointed out, the editor had to treat of the entire range of knowledge and be censured for not pleasing everyone. Moreover, he was obliged to do this “on stated days, whether … ready or not.” It is thus not suprising that all of Freneau’s journalistic endeavors were brief and unsuccessful. The scurrilous, vituperative, and abusive style that he brought to the discussion of men and measures was only one cause of his failure as an editor. Another factor was more fundamental. He has been called the ablest editor of his day, but his natural endowments did not include the stamina, the discipline, and the temperament demanded of the professional editor. The truth is that he failed in all of his spasmodic and short-lived journalistic efforts because he lacked these essential qualities, so much so that he did not succeed even when aided by the most concerted and influential patronage bestowed upon any practitioner of the craft in his time. The silence of Freneau’s sponsors at the demise of the National Gazette and the manner in which he severed his relations with the Department of State are  illuminating. His curt note of resignation was written before he announced his hope of resuming publication of the paper. If this was accompanied by any expression of friendship, of gratitude for many favors bestowed, or of regret at the failure of the National Gazette, no evidence of the fact has been found. To Freneau’s brief note of resignation Jefferson made no response. The contrast between the end of this official relationship and that, for example, between Jefferson and his chief clerk, Henry Remsen, Jr., who remained a lifelong friend, is striking. It was under these circumstances, just a short while before he left office as Secretary of State, that Jefferson said he had been told the National Gazette would be resumed under the editorship of John Swaine. If it is, he added, “I think it will be well executed.” Swaine’s death soon thereafter, Jefferson’s retirement from office, and other factors may have prevented resumption of the paper under a different editor. But his avowal of confidence in Swaine, unaccompanied by any expression of disappointment at the departure of Freneau, is eloquent in its omission.
The National Gazette had been worse than a failure caused by the miscasting of its editor. Like Genet, Freneau had become a liability to the cause he so  ardently championed. His venture into national journalism, coming so close on the heels of Jefferson’s public embarrassment over Paine’s Rights of Man and being so conspicuously sponsored by the chief leaders of the opposition, had dealt a severely damaging blow to the republican cause. The National Gazette won few if any converts in the South and West, where criticism of its virulent attacks on the President and its emotional defense of Genet steadily increased. Among the Federalists of New England it had the effect of consolidating and reinforcing the supporters of those measures and policies against which it had directed its fire. But advantages sometimes emerge even from failure. If the National Gazette helped bring defeat to the republican opposition in this initial battle, the Federalists, encouraged by victory, moved on step by step in their exercise of national power until at last the people emphatically reversed the progression by the Revolution of 1800. The extreme polemics of Freneau and the failure of the National Gazette may have led those exercising power into the error of overconfidence. But it was the leadership of Jefferson, embodying in precept and practice the principles of government he had drafted a quarter of a century earlier, which expressed the mood of the nation and ultimately triumphed in that most crucial of elections.
For Jefferson himself the failure of the National Gazette was not the only legacy of the ill-starred venture. There remained the accusation that he had betrayed a public trust by an improper use of patronage. This for him was the permanent consequence, rankling all the more because of the large element of truth in it and because, in his lifelong devotion to the public interest, his concept of official propriety and his grasp of the implications of self-government caused him more than any of his contemporaries to draw a sharp line of distinction between private and public interest. The National Gazette did not touch his personal concerns, but it did cause him to suspend for this moment and for a greater cause his profound convictions about the probity and disinterestedness required of a public officer in a free society. This may have been in his consciousness when, on resigning office and thanking Washington for all of his indulgences, he said his need for them was all the greater because he could claim nothing on his part other than a firm pursuit of what appeared to be right—“and a thorough disdain of all means which were not as open and honorable, as their object was pure.”
The disappointing effort to establish the National Gazette, begun with such high hopes, was only one of Jefferson’s continuing attempts to demonstrate the absolute necessity of a free press in a free society. But it was not until he became President that, largely through his persuasive influence, his dream became a reality with the founding of the first truly national newspaper. Its editor, Samuel Harrison Smith, had unintentionally brought acute embarrassment to Jefferson over the Paine incident of 1791 at a time when they were strangers to each other. But they became firm friends, and Smith proved to be the kind of responsible journalist for whom Jefferson had been seeking so long. The National Intelligencer—its title also reflecting Jefferson’s deeply cherished hopes and perhaps his influence as well—came as near to matching his elevated standards for the press as any newspaper ever did.
